                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

UNITED STATES OF AMERICA                  )
                                          )                  DOCKET NO. 5:15-cr-38
          v.                              )
                                          )
(4) SAI VANG                              )                  ORDER
_________________________________________ )

       THIS MATTER is before the Court on the Government’s “Notice of Appeal, Motion for

Revocation of Conditions of Release, and Motion for Order of Detention” filed December 25,

2020. (Doc. No. 165).

       The Court finds that this case involves a rebuttable presumption in favor of detention,

pursuant to 18 U.S. Code Section 3142, and that Defendant cannot rebut said presumption.

Therefore, the Government’s appeal, its motion to revoke the release order, and its motion for

detention are hereby GRANTED, and

       IT IS ORDERED, pursuant to 18 U.S. Code Sections 3142 and 3145, that the release order

of the Honorable Barbara A. McAuliffe, United States Magistrate Judge for the Eastern District of

California, is hereby revoked, and

       IT IS FURTHER ORDERED that the Defendant shall be DETAINED until further order

of this Court.

       The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

Marshals Service, and, by e-mail via ECF, to the United States Attorney's Office and Federal

Defender’s Office (Matthew_Lemke@fd.org).

SO ORDERED.

                                      Signed: December 29, 2020




      Case 5:15-cr-00038-KDB-DSC Document 166 Filed 12/29/20 Page 1 of 1
